Terral, J.
delivered the opinion of the court.
John T. Hutchinson being indebted to J. A. Simmons in the sum of $251.87, and owning the east of the northeast J of section 3, township. 12, range 5, in Attala county, and being-desirous of securing the payment of said sum of money, on the 16th day of January, 1891, executed to a trustee therein named a deed of trust, intended to be a conveyance of the east of said northeast J of said section- 3, but by accident or mistake the deed of trust contained a parcel of land described as “the of the N E. J of sec. 3,” etc. On the 17th day of August, 1899, a substituted trustee, duly appointed, but whose appointment was not then of record, executed a foreclosure sale under said trust deed, when the beneficiary, Simmons, became the purchaser thereof, and the trustee executed to him a deed, describing the premises therein as “ -<[ of the N. E. •£ of sec. 3,”- etc., as the same was described in the trust deed, and thereupon Simmons marked upon the margin of the record of said trust deed the words, £ £ Satisfied by sale and foréelos*355ure.” The trust deed was duly recorded. On the 12th day October, 1899, John T.'Hutchinson, for a valuable consideration, sold and conveyed the east ‡ of the northeast J of section 3, to J. W. Fisher, which deed was immediately filed for record. Thereupon Simmons filed his bill of complaint, alleging the facts herein stated on his side of the case, and charging that Fisher was not a bona fide purchaser for valuable consideration, but that he had information of complainant’s rights in the •premises and intended to defraud him thereof. He asked for the cancellation of Fisher’s deed as a cloud upon his title, and a correction of the description of the land in the trust deed so as to conform to the intention of the parties in its execution.
Upon demurrer to the bill, the court held the demurrer good, because it considered the attempted sale and foreclosure by the substituted trustee void; and thereupon complainant filed an amended bill, stating the above allegations, making new parties, and asking for a reformation of his trust deed and for an execution thereof, and a cancellation of Fisher’s deed to said property. Fisher answered the bill under oath and denied any information or knowledge of the trust deed held by Simmons, and also denied all fraud upon his part in the purchase of said parcel of land, and claimed that he was a bona ■fide purchaser for valuable consideration, without notice. The chancellor found the issue for Fisher.
1. Upon the point whether Fisher had information or knowledge of the trust deed executed to secure Simmons his debt, which was alleged by Simmons and denied by Fisher, there was before the chancellor a contradiction in the evidence, several witnesses substantially supporting the contention on each side, and the finding of the chancellor cannot be disturbed on that ground.
2. The sole remaining question in the case is whether the record of the deed of trust of Hutchinson to Meeks, as trustee for Simmons, constituted any notice to Fisher, so as to put him upon inquiry as to its meaning, and we incline to the view *356that it was not. It must be noted that Hutchinson did not intend to convey by said trust deed an undivided one-half interest in said quarter section of land, but that he intended to incumber specifically the east half of the northeast ¿ of section 3. Simmons’ trust deed was indefinite, in that it did not specify whether it was to cover the east or the west half, or the north or the south half, of said quarter section. If Fisher had seen the record of the Simmons trust deed, it would doubtless have put him upon inquiry, which, diligently pursued, would have led him to a knowledge of the fact that it covered the east half of the northeast J of section 3; but the finding of the chancellor that he had not seen it and had no information of it, precludes the operation of that principle. Constructive notice arising from the record of a muniment of title is imputed to purchasers and creditors from a mere presumption of law, and it imputes only such knowledge as the instrument there recorded discloses, and not what a diligent inquiry into its meaning might disclose. The registration of an instrument is constructive notice to the world of the contents of the paper there recorded, or intended to be recorded, and of its particular contents only, and it will have no operation or effect unless the original instrument correctly and 'sufficiently describes the premises which are to be affected. The effect of the registration law is to impute to a purchaser notice of what the instrument recorded, or intended to be recorded, actually conveys, and has no operation in the way of putting him upon inquiry as to what premises were intended to be conveyed, unless they be substantially described therein. 2 Pomeroy’s Equ. Jur., secs. 653, 654.
There are authorities (notably, Partridge v. Smith, 2 Biss., 183; s.c., Fed. Cas., No. 10,787) which proceed upon the idea that the registration of an instrument is notice not only of its contents, but notice of every fact to which an actual knowledge of its contents, diligently pursued, would lead — that is, it puts upon the purchaser the burden of hunting up what premises *357the instrument intended to describe, where they are defectively or imperfectly described. But Vanderburg, J., in Bailey v. Galpin, 40 Minn., 322 (41 N. W., 1054), says: “Partridge v. Smith goes further than is consistent with sound principles or authority.” He, further, says the description, to operate as constructive notice, must be sufficient to identify the land; but, if it be correctly and sufficiently described, mistakes in details will be helped by construction where the intention is reasonably clear from the face of the record. In Bright v. Buckman (C. C.), 39 Fed., Toulmin, J. (page 247), says: ‘ ‘ The description of the property upon which the mortgage is an incumbrance must be such as reasonably to enable subsequent purchasers to identify the land; otherwise the record of the mortgage is not notice of an incumbrance upon it. If the description in the mortgage is erroneous, and it is apparent what the error is, the record is constructive notice of the mortgage upon the lots intended to be described; but, if it is not apparent what the error is, then the record is not constructive notice.”
The description of the premises in Simmons’ deed of trust was defective. That the east half of the northeast J of section 3 was intended to be conveyed is not apparent from the instrument, and therefore, upon the authorities, it was not constructive notice to Fisher of what was intended to be conveyed. Other cases might be added, but we regard Pomeroy as sufficient.

Affirmed.